DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: The Title is amended as follows:
 BY ADAPTING THE PRINT IMAGE DATA IN THE DEVICE-INDEPENDENT COLOR SPACE TO DEVIATING MEASUREMENT CONDITIONS OF THE OUTPUT PROFILE USING UV LIGHT EXCITATION

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method for performing color control in a printing operation on a printing machine by means of a computer, which further comprises: providing the computer an input profile and the computer uses the input profile to transform print image data from a first color space to a device-independent color space, subsequently the computer uses an output profile to transform the print image data into a second color space dependent on the printing machine; comparing measurement conditions of the input profile used and of the output profile to be generated, and, if there are differences between the measurement conditions, adapting the print image data in the device-independent color space to deviating measurement conditions of the output profile; subsequently executing, via the printing machine, the printing operation using the print image data; and using UV light excitation for the measurement conditions of the output profile.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2019/0260912 to Matsushima discloses an information processing apparatus generates a second profile for reproducing, on a recording medium having a fluorescent characteristic, a color defined in a first profile. The information processing apparatus includes a processor configured to acquire, as a white color value of the recording medium, a colorimetric value obtained by colorimetric measurement of the recording medium under a colorimetric condition using a light source including ultraviolet rays; set a white reference value different from the white color value, based on the white color value; acquire, as a first target value, a color value in a Lab uniform color space defined by the first profile; acquire, as a second target .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672